Citation Nr: 1044536	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  04-33 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES
 
1.  Entitlement to service connection for degenerative 
conditions/arthritis, claimed as secondary to service- connected 
low back condition. 

2.  Entitlement to service connection for a disability manifested 
by neural involvement and conduction faults, claimed as secondary 
to service-connected low back condition. 
 
3.  Entitlement to service connection for a disability manifested 
by leg atrophy, claimed as secondary to service- connected low 
back condition. 

4.  Entitlement to service connection for a disability manifested 
by a sore upper back, claimed as secondary to service-connected 
low back condition. 
 
5.  Entitlement to service connection for a disability manifested 
by sore shoulders extending to thumb left hand, claimed as 
secondary to service-connected low back condition. 
 
6.  Entitlement to service connection for pubis symphysis 
separation with groin pain, claimed as secondary to service- 
connected low back condition. 
 
7.  Entitlement to service connection for a disability manifested 
by bladder distention and urinary dysfunction, claimed as 
secondary to service-connected low back condition. 
 
8.  Entitlement to service connection for a disability manifested 
by sore central back, claimed as secondary to service-connected 
low back condition. 
 
9.  Entitlement to service connection for a disability manifested 
by a sore lower back, claimed as secondary to service-connected 
low back condition. 
 
10.  Entitlement to service connection for a disability 
manifested by an acquired tortuous spine, claimed as secondary to 
service-connected low back condition. 
 
11.  Entitlement to service connection for a disability 
manifested by vertebral disc problems, claimed as secondary to 
service-connected low back condition. 
 
12.  Entitlement to service connection for a disorder manifested 
by spurs of the spinal column, claimed as secondary to service-
connected low back condition. 
 
13.  Entitlement to service connection for sciatica, claimed as 
secondary to service-connected low back condition. 
 
14.  Entitlement to service connection for a disorder manifested 
by peritoneal nerve involvement, claimed as secondary to service-
connected low back condition. 

15.  Entitlement to service connection for a disorder affecting 
the nerves of the foot with bunions, claimed as secondary to 
service-connected low back condition. 
 
16.  Entitlement to service connection for a disorder manifested 
by sleep problems, claimed as secondary to service-connected low 
back condition.
17.  Entitlement to an increased rating for a low back condition, 
currently evaluated as 20 percent disabling. 

18.  Entitlement to an initial rating in excess of 10 percent for 
the neurological symptomatology associated with the Veteran's low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served in the United States Coast Guard Reserve from 
October 1959 to June 1991.  He had numerous periods of active 
duty for training (ACDUTRA) while in the U. S. Coast Guard. 

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and March 2004 rating decisions 
of the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida. 
			
In February 2008 the Board remanded the matter for additional 
development.  That development having been completed, the claim 
has been returned to the Board and is now partially ready for 
appellate disposition.

The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, in 
April 2010 letters the Veteran waived his right to have this 
evidence reviewed in the first instance by the RO.
The Board additionally notes that in a February 2010 rating 
decision, service connection was granted for the neurological 
symptomatology associated with the Veteran's low back disability 
and a 10 percent evaluation was assigned.  As this disability is 
part and parcel of the increased rating claim at bar, the Board 
has included the issue separately above.  

In this vein, it appears that the RO considered the February 2010 
rating decision to comprise an award of service connection for 
sciatica and in the subsequent supplemental statements of the 
case, omitted this disorder from the issues on appeal.  As 
discussed in the remand section below, the Board does not find 
that the Veteran's neurological symptomatology has been 
adequately assessed and has re-included the issue above.  The 
Board does not find that the Veteran is prejudiced by the RO's 
omission as the claim will be reconsidered after necessary 
development is completed.   

The issue of entitlement to an increased rating for the 
neurological symptomatology associated with the Veteran's low 
back disability, as well as the following service connection 
issues, all claimed as secondary to the Veteran's low back 
disability,
 are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC: entitlement to service connection for 
degenerative conditions/arthritis, a disability manifested by 
neural involvement and conduction faults, a disability manifested 
by leg atrophy, a disability manifested by bladder distention and 
urinary dysfunction, sciatica, a disorder manifested by 
peritoneal nerve involvement, and a disorder affecting the nerves 
of the foot with bunions. 


FINDINGS OF FACT

1.  The Veteran's cervical spine disorder, claimed as a sore 
upper back, was not incurred in or aggravated by active military 
service, and is not secondary to any service-connected 
disability.  


 
2.  The Veteran's shoulder condition, claimed as sore shoulders 
extending to thumb left hand, was not incurred in or aggravated 
by active military service, and is not secondary to any service-
connected disability.  

3.  The Veteran's pubis symphysis separation with groin pain was 
not incurred in or aggravated by active military service, and is 
not secondary to any service-connected disability.  

4.  The Veteran's service-connected low back disorder and sore 
central back are evaluated according to the same rating criteria, 
so that the symptoms resulting from these disabilities are 
entirely duplicative, overlapping, and represent the same 
manifestations.  
 
5.  The Veteran's service-connected low back disorder and sore 
lower back are evaluated according to the same rating criteria, 
so that the symptoms resulting from these disabilities are 
entirely duplicative, overlapping, and represent the same 
manifestations.  
 
6.  The Veteran's service-connected low back disorder and 
tortuous spine condition are evaluated according to the same 
rating criteria, so that the symptoms resulting from these 
disabilities are entirely duplicative, overlapping, and represent 
the same manifestations.  

7.  The Veteran's service-connected low back disorder and 
vertebral disc problems are evaluated according to the same 
rating criteria, so that the symptoms resulting from these 
disabilities are entirely duplicative, overlapping, and represent 
the same manifestations.  
 
8.  The Veteran's service-connected low back disorder and spurs 
of the spinal column are evaluated according to the same rating 
criteria, so that the symptoms resulting from these disabilities 
are entirely duplicative, overlapping, and represent the same 
manifestations.  

9.  The Veteran's sleep disorder was not incurred in or 
aggravated by active military service, and is not secondary to 
any service-connected disability.  
10.  The Veteran's low back disorder is manifested by a severe 
limitation of motion of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disorder, claimed as a sore upper back, have not been met.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 
(2010).

2.  The criteria for service connection for a shoulder condition, 
claimed as sore shoulders extending to thumb left hand, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 
3.310 (2010).

 3.  The criteria for pubis symphysis separation with groin pain 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§3.102, 3.159, 3.303, 
3.304, 3.310 (2010).

4.  The criteria for service connection for a sore central back 
have not been met.  
38 C.F.R. §4.14 (2010); Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 
 
5.  The criteria for service connection for a sore lower back 
have not been met.  
38 C.F.R. §4.14 (2010); Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 
 
6.  The criteria for service connection for a tortuous spine 
condition have not been met.  38 C.F.R. §4.14 (2010); Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994). 



7.  The criteria for service connection for vertebral disc 
problems have not been met.  38 C.F.R. §4.14 (2010); Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994). 
 
8.  The criteria for service connection for spurs of the spinal 
column have not been met.  38 C.F.R. §4.14 (2010); Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994). 

9.  The criteria for service connection for a sleep disorder have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (2010).

10.  The criteria for a 40 percent disability rating, but no 
higher, for the Veteran's low back disability have been met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (prior to September 
26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

	A. Cervical Spine Disorder, Shoulder Disorder, Pubis 
Symphysis Separation with Groin Pain, Sleep Disorder 
At the outset, the Board notes that the Veteran primarily 
contends that these conditions are related to his service-
connected low back disability.  Nevertheless, the Board is 
required to address all pertinent theories of service connection 
in adjudicating the claim.  The Board will first address several 
theories of presumptive service connection available for the 
Veteran's claims.  First, certain diseases, chronic in nature, 
may be presumed to have been incurred in service, if the evidence 
shows that the disease became manifest to a degree of 10 percent 
or more within one year from separation from active service, even 
though there is no evidence of the disease during service. 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  
Arthritis has been identified as a chronic disease subject to 
presumptive service connection under 38 C.F.R. § 3.309(a).  
However, the Board finds that the 


Veteran is not entitled to presumptive service connection for 
this disorder.  No diagnosis of arthritis of the cervical spine 
or shoulders was made within one year of the Veteran's service 
separation, and as such the presumption for service connection 
for chronic diseases does not apply. 

Second, service connection may be awarded for a "chronic" 
condition when (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption period 
under 38 C.F.R. § 3.307, and the Veteran presently has the same 
condition); or (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until later, 
there is a showing of continuity of symptomatology after 
discharge, and medical evidence relates the symptomatology to the 
Veteran's present condition.  38 C.F.R. § 3.303; see Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  Pursuant to 3.303(b), 
for the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  As 
discussed in further detail below, the competent medical evidence 
indicates that the Veteran did not have any of the claimed 
disorder in service, chronic or otherwise.  Moreover there has 
not been a continuity of symptomatology shown.  As such, no 
further discussion of this theory of service connection is 
required.  

Turning to the theory of direct service connection, generally, 
the record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances, 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus between 
the current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  



Here, the Veteran has a current diagnosis for each of the 
conditions referred to above.  On VA examination in January 2009 
the Veteran was diagnosed with degenerative disc disease and 
osteoarthritis of the cervical spine.  The Veteran's shoulder 
condition has been alternatively characterized as fibromyalgia, 
as documented in an October 2003 VA treatment note for example, 
and myofascial pain syndrome.  In this vein, the Board notes that 
while the Veteran did have active service in 1990 and 1991, there 
is no indication that he served in Southwest Asia Theater of 
operations during the Persian Gulf War and as such,  discussion 
under 38 C.F.R. § 3.317 is not required.  The Veteran's pubis 
symphysis separation with groin pain has been documented, for 
example, on VA examination in October 2003.  His sleep disorder 
was documented on VA examination in June 2009.  

The Veteran contends that in 1979 he was summoned to fight a fire 
aboard a vessel at sea.  In support of this effort, the Veteran 
ran to the galley to get food for his men, and then jumped onto a 
patrol boat.  The wave action lowered the boat, his timing was 
off, and he landed after about a 15-foot drop.  He recalls 
striking the back of his neck, twisting a leg, and landing on the 
base of his spine, ultimately blacking out.  The Veteran reports 
he was hospitalized for a period of time following this accident.  
(See the attachment to the Veteran's statement of March 2008).  

However, a review of the Veteran's service treatment records does 
not reveal documentation of this accident.  The records are 
further silent any complaints, problems, or diagnoses pertaining 
to the Veteran's cervical spine, shoulders, groin injury, or 
sleep disorder at any other point in service.  The Veteran's 
discharge examination revealed no abnormalities related to these 
conditions.  Subsequent examinations conducted in May 1980, 
August 1981, September 1982, October 1983, October 1984, and 
October 1985 are similarly devoid of abnormal findings.  While 
the Board has considered the lay evidence supporting the etiology 
and in-service incurrence of these conditions, the Board finds 
that these contentions are 


outweighed by the Veteran's discharge examination, the numerous 
post-accident examinations included in the service treatment 
records, and the post-service medical record, none of which make 
mention of any subsequent injuries following such an incident. 

In addition, there is no medical opinion in the claims file 
linking the current disorders to service.  The Board notes that 
while VA examinations have been conducted, a medical opinion on 
the issue of direct service connection has not been obtained.  
However, the Board finds that the evidence, which reveals that 
the Veteran did not complain of, or exhibit the conditions during 
service and does not reflect competent evidence showing a nexus 
between service and the disorders at issue, warrants the 
conclusion that a remand for an examination and/or opinion is not 
necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As 
service and post-service treatment records provide no basis to 
grant this claim, and in fact provide evidence against this 
claim, the Board finds no basis for a VA examination or medical 
opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met in 
this case.

The Board has considered the decision in Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  However, the outcome of these 
claims hinge on what occurred, or more precisely, what did not 
occur, during service.  In the absence of evidence of an in-
service disease or injury, referral of this case to obtain an 
examination and/or an 


opinion as to the etiology of the Veteran's claimed disabilities 
would in essence place the examining physician in the role of a 
fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion which provided a nexus between the 
Veteran's claimed disabilities and his military service would 
necessarily be based solely on the Veteran's uncorroborated 
assertions regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the existence of 
evidence of both in-service incurrence and of a current 
diagnosis.  Simply stated, referral of these claims for an 
examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The duty to 
assist is not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also, 38 U.S.C.A. § 5103(a)(2) 
(West 2002 & Supp. 2009).

Turning to the issue of secondary service connection, in order to 
prevail under this theory of entitlement there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence establishing 
a connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

In addition, the regulations provide that service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2010).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.

In reaching this determination as to aggravation of a nonservice-
connected disability, consideration is required as to what the 
competent evidence establishes as the baseline level of severity 
of the nonservice-connected disease or injury (prior to the onset 
of aggravation by service- connected condition), in comparison to 
the medical evidence establishing the current level of severity 
of the nonservice- connected disease or injury.

These findings as to baseline and current levels of severity are 
to be based upon application of the corresponding criteria under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) for 
evaluating that particular nonservice- connected disorder. See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in effect 
before the revision, as this version is more favorable to the 
Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

Here, it is undisputed that the Veteran has a current diagnosis 
pertaining to his cervical spine, shoulders, groin, and sleep 
problems.  It is also undisputed that he is service-connected for 
a low back disability.  His alternative theory of service 
connection is that if the Board finds his disabilities not 
directly connected to 


service, they are secondary to service.  However, the medical 
record contains only negative nexus opinions for each of the 
conditions.  As for his cervical spine, in an October 2003 VA 
spine examination, the examiner determined, "[s]ore upper back 
and those are spasms in the rhomboid and trapezious areas are not 
related as far as I can tell to his original low back injury or 
even the second back injury [non-service connected]."  
Similarly, a July 2005 VA examiner discussed the Veteran's 2001 
post-service motorcycle accident and opined, "[t]his set the 
stage for a rapid remarkable downhill course of the lumbar spine 
with a high likelihood, with a slamming down on the end of the 
spine, that there was transmission all the way up to, and 
possibly seriously involving the thoracid, as well as cervical 
spine, and that has, as likely as not, introduced most of the 
cervical spine related pathology that we see complained of or 
otherwise."  The Veteran strenuously disputes these findings, 
essentially contending that his in-service accident is the real 
root of all of his current problems.  He disagrees with the 
weight these examiners have placed on his post-service injuries 
and their accounts of the accidents.  The Board has considered 
these contentions, but again must find they are outweighed by the 
medical evidence to the contrary.  The medical evidence, 
including the fact that the Veteran suffered a fracture of his SI 
joint in the motorcycle accident as documented in April 2001, 
support the severity of the incident.  There is simply no medical 
evidence in the multi-volume claims file to support the secondary 
relationship the Veteran asserts, and while his lay statements 
are probative, they are outweighed by the professional medical 
opinions of the VA examiners.    

As for his shoulders, the October 2003 VA spine examiner found, 
"[h]is sore shoulders with extension down into the hand is 
unrelated to the original back injury, low back only."  There is 
no evidence to the contrary. 

The Veteran's groin injury has been related to his 2001 
motorcycle accident in the medical record.  The October 2003 
spine examiner stated the injury is "related to an accident that 
he had as an elder adult when he got on to friend's motorcycle 
and promptly drove it into the edge of the garage door, mildly 
separating his pubis and mildly rotationally dislocating one of 
his SI joints."  Indeed, x-rays from April 2001 confirm this 
injury and imaging studies from prior to this date do not reveal 
these findings.  There is no evidence to the contrary.  

As for his sleep disorder, the October 2003 VA examiner found the 
Veteran has a "sleep problem secondary to pain and drug 
reaction, can't sleep due to muscle spasms."  A January 2009 VA 
examiner similarly determined that "[h]is sleep problems are due 
to sleep apnea and chronic pain."  This however, does not 
specifically relate the sleep disorder to the Veteran's service-
connected back disability.  To clarify, an additional VA 
examination was sought and in June 2009 the examiner determined, 
"Veterans sleep apnea on CPAP is not caused by or a result of 
Veteran's service connected low back sprain/strain, to include 
low back pain."  The examiner described the pathophysiology of 
sleep apnea and concluded, "[l]umbar spine disease does not 
cause the above described pathophysiciology. There is no 
objective evidence of aggravation. There is no objective data to 
support this claim."  There is no evidence to the contrary. 

For all of the above reasons, service connection is not warranted 
for the Veteran's cervical spine disorder, shoulder disorder, 
pubis symphysis separation with groin pain, or sleep disorder.  
In reaching these decisions the Board considered the Veteran's 
arguments, and the lay statements of record, in support of his 
assertion that his conditions are related to service.  However, 
lay persons untrained in the field of medicine are not competent 
to offer an opinion in this regard. See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). These arguments do not provide a factual 
predicate upon which compensation may be granted.  As the 
evidence is not in equipoise, the benefit of the doubt rule is 
not for application.  For all of the above reasons, the Veteran's 
claims must be denied.  

           B. Sore Central Back, Sore Lower Back, Tortuous Spine 
Condition, Vertebral Disc Problems, Spurs of the Spinal Column 
The Veteran seeks service connection for a sore central back, 
sore lower back, tortuous spine condition, vertebral disc 
problems, and spurs of the spinal column.  The Veteran is 
currently service-connected for a low spine disorder.  

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a Veteran's service-connected 
disabilities. 38 C.F.R. § 4.14.  While it is possible for a 
Veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several diagnostic 
codes, the critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).
 
Here, the Veteran's service-connected low back disability is 
evaluated under both the General Rating Formula for Diseases and 
Injuries of the Spine and Diagnostic Codes 5285 to 5295 as they 
were prior to the September 26, 2003 regulation change, as well 
as 38 C.F.R. §§ 4.40 and 4.59 and the holding in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  These are the same rating criteria 
applicable to the claimed conditions.  The contemplated criteria 
include: pain, weakness, stiffness, aching, fatigue, 
incoordination, limitation of motion, muscle spasm, guarding, 
gait abnormalities, spinal contour, vertebral fracture, 
incapacitating episodes, and narrowing or irregular joint space.  
The Board cannot point to any symptomatology pertaining to the 
claimed conditions that is not contemplated by these rating 
criteria.  In short, as the claimed disabilities and the 
Veteran's already service-connected low back disorder are 
evaluated according to these same rating criteria, the symptoms 
resulting from each are entirely duplicative, overlapping, and 
represent the same manifestations.  Separate evaluations for each 
of these disabilities would violate the rule against pyramiding.  
Where the law and not the evidence is dispositive, the claim must 
be denied because of the appellant's lack of legal entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Service connection must be denied for these conditions.

Increased Rating Claim
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  The 
assignment of a particular diagnostic code is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
In reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate for 
application in the Veteran's case and provide an explanation for 
the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

At the outset, the Board observes that an unappealed rating 
decision of January 1977 granted service connection for the 
Veteran's low back disability and assigned a noncompensable 
evaluation.  While the Veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In an unappealed rating decision of 
January 1999 the Veteran's rating was increased to 20 percent.  
The present appeal stems from a December 2002 claim for an 
increased rating and the March 2003 rating decision that denied 
that claim.  

It is also important to note that the medical record contains 
some confusion as to whether the severity of the Veteran's low 
back disability is entirely related to his 1976 in-service 
injury, or to intercurrent causes.  As acknowledged by the Board 
in the February 2008 remand, a July 2005 VA examiner concluded 
that "the vast majority, if not practically all, certainly 
greater than 95% of the low back pathology alone, was due to the 
[post- service] injuries and not to the 1976 [in-service] 
sprain/strain injury."  However, the Board further noted that 
none of the VA examination report of records assessing the 
severity of the Veteran's low back disorder separated the effects 
of the service- connected back sprain/strain from the nonservice-
connected post-service back injuries.  A VA examination 
reconciling this issue was ordered.  In January 2009 an 
examination was conducted and the examiner opined, "[t]he event 
in 1976 was the causative factor for all his low back problems . 
. . [t]he incident in 1985 and motorcycle accident in 2001 have 
no bearing on the original etiology of his condition and only 
aggravated a condition that was present from the sc injury."  
Further, in a March 2003 report of the Veteran's chiropractor, 
Deanna Carlisle, it was found, "I strongly believe that the 
ongoing symptoms and diagnoses of [the Veteran] are related to 
his original injury in 1976 while serving in the United States 
Coast Guard."  Given these reports, and in light of both the 
medical complexity of the case and the ambiguity of previous 
evidence, the Board finds that all of the Veteran's orthopedic 
low back symptomatology is attributable to his service-connected 
disorder and will rate the disability accordingly.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), (holding, 
"when it is not possible to separate the effects of the service-
connected condition and the non-service-connected condition VA 
regulations at 38 C.F.R. § 3.102, which require that reasonable 
doubt on any issue be resolved in the appellant's favor, clearly 
dictate that such signs and symptoms be attributed to the 
service- connected condition."). 

The criteria for rating diseases and injuries of the spine 
changed effective September 26, 2003. 66 Fed. Reg. 51,454-58 
(Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243 (2005)).  VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003) and currently at 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2010)).  The disability is rated 
according to the older rating criteria prior to the date of the 
amendment and according to the newer criteria beginning on the 
effective date of the change in the rating criteria.  VAOPGCPREC 
7-2003. 

As the Veteran's claim was filed in December 2002 both the 
current version of the rating schedule, effective September 26, 
2003, and the prior version of the rating schedule, effective 
September 23, 2002, apply to the Veteran's claim.  

On review of the medical record, the Board finds that under 
Diagnostic Code 5292, in effect prior to the September 26, 2003 
change in the regulations, the criteria for a 40 percent 
evaluation have been met.  A 40 percent rating under this code 
requires lumbar spine limitation of motion to be characterized as 
"severe."  The Board finds the evidence to be supportive of 
this rating since May 31, 2007.

A VA treatment note of April 2008 documented flexion to 30 
degrees, extension to 10 degrees, right side bending to 10 
degrees, and left side bending to 15 degrees.  Pain was noted 
throughout the Veteran's range of motion.  At a VA examination of 
May 31, 2007, forward flexion was to 50 degrees, extension was to 
30 degrees, left and right lateral flexion were to 15 degrees, 
and left and right lateral rotation were to 30 degrees.  Pain 
began at 15 degrees in bilateral lateral flexion, at 40 degrees 
in flexion, and at 25 degrees in left lateral rotation.  The 
Veteran was diagnosed with "severe" degenerative disease of the 
thoracolumbar spine.  On VA examination in February 2005, flexion 
was to 45 degrees, extension was to 15 degrees, left lateral 
flexion and right lateral flexion were to 20 degrees, and left 
and right lateral rotation were to 20 degrees.  The examiner 
indicated the Veteran had "notable loss of range of motion in 
his back, as well as constant use of crutches."  The condition 
was described as "severe."  In an October 2004 private 
treatment report, it was noted that "[r]ange of motion at the 
lumbar spine is severely restricted in all directions."  Intense 
pain was noted.  On VA examination in October 2003, flexion was 
to 20 degrees, extension was to 5 degrees with pain, left lateral 
tilt was to 12 degrees, right lateral tilt was to 18 degrees, 
left rotation was to 28 degrees and right rotation was to 30 
degrees.  The Veteran complained of severe pain throughout the 
examination.  The examiner determined the Veteran lost a minimum 
of 20 degrees in anterior flexion, 15 degrees in posterior 
extension, and 10 to 15 degrees in left and right lateral tilt 
and rotation due to pain.  On VA examination in February 2003 the 
Veteran displayed flexion to 70 degrees with pain throughout, 
full extension, and lateral bending to 30 degrees bilaterally.  
The examiner diagnosed him with "severe" degenerative disc 
disease. 

Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  38 C.F.R. §4.71(a), General 
Rating Formula for Diseases and Injuries of the Spine, Note (2).  
As the Veteran's ranges of motion in each of these parameters 
were far compromised from what is considered normal on most of 
these occasions, and due to the lost motion due to pain in each 
parameter, the Board finds the Veteran's low back disorder can be 
classified as "severe."  This is the maximum rating allowed 
under DC 5292.
	
The Board has considered the application of other diagnostic 
criteria under the old version of the rating schedule to 
determine whether a rating in excess of 40 percent is possible.  
Under the September 23, 2002 version of the rating schedule, of 
the remaining diagnostic codes that allow ratings in excess of 40 
percent, such a rating is not warranted.  Taking them in 
numerical order, diagnostic code 5285 is applicable only where 
there is evidence of a vertebral fracture.  Numerous imaging 
studies obtained throughout the course of this appeal do not 
indicate the existence of a vertebral fracture.  These include 
MRIs, x-rays, and CT scans from the following dates: November 
2009, March 2008, December 2007, April 2005, October 2003, 
February 2003, January 2002, December 2001, February 2001, May 
2000, and April 2000.  The only fractures the Board can point to 
are an April 2001 fracture of the Veteran's SI joint sustained in 
his motorcycle accident, and a chip fracture off the superior 
right acetabulum in the Veteran's pelvis, noted on x-ray in 2001.  
Current imaging studies do not reveal the presence of these 
fractures.  Further, these prior imaging studies do not actually 
reveal the presence of a fractured vertebra.  As such, DC 5285 
cannot provide the basis for a rating in excess of 40 percent.  

Diagnostic code 5286 provides for ratings in excess of 40 percent 
where there is complete ankylosis of the spine, and DC 5289 
allows a rating in excess of 40 percent where there is 
unfavorable ankylosis of the lumbar spine.  No ankylosis of any 
kind has been noted by any examiner and the Veteran's range of 
motion does not support the existence of ankylosis.  The January 
2009 VA examiner, for example, specifically noted that there is 
no thoracolumbar spine ankylosis.  Accordingly, DCs 5286 and 5289 
cannot provide the basis for an increased rating.

The only remaining diagnostic code that allows for a rating in 
excess of 40 percent is DC 5293 for intervertebral disc syndrome.  
A rating of 60 percent is allowed under this code where there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Incapacitating episodes require 
best rest prescribed by a physician and treatment by a physician.  
The file is devoid of documentation of any physician-ordered bed 
rest for the Veteran's back disability.  While the record 
contains a number of lay statements from 2008 discussing the 
Veteran's bed rest, this has not been objectively noted in any 
private treatment report, VA treatment report, or VA examination.  
Indeed, the January 2009 VA examiner, for example, found there 
have been no incapacitating episodes of spine disease. DC 5293 
also allows separate ratings for neurological manifestations of 
the disability, but these are separately addressed in the remand 
section below.  As such, the version of the regulations effective 
September 23, 2002 cannot provide the basis for an increased 
rating.

Under the current version of the rating criteria, effective 
September 26, 2003, a rating in excess of 40 percent is also not 
warranted.  The General Rating Formula for Diseases and Injuries 
of the Spine allows for ratings in excess of 40 percent where 
there is unfavorable ankylosis of the entire thoracolumbar spine, 
or unfavorable ankylosis of the entire spine.  Note (5) to the 
General Rating Formula explains that unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine or the entire 
spine is fixed in flexion or extension and the ankylosis results 
in one or more of the following: difficulty walking because of a 
limited line of vision, restricted opening of the mouth and 
chewing, breathing limited to diaphragmatic respiration, 
gastrointestinal symptoms due to pressure of the coastal margin 
on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical 
subluxation or dislocation, or neurological symptoms due to nerve 
root stretching.  Here, as described in the range of motion 
parameters above, the Veteran's spine is not fixed in flexion or 
extension.  Ankylosis has not been found by any treatment 
provider and to the contrary, has been denied by the January 2009 
VA examiner, for example.  Accordingly, a rating in excess of 40 
percent is not warranted under The General Rating Formula for 
Diseases and Injuries of the Spine.  The criteria for a rating 
higher than 40 percent under the code for intervertebral disc 
syndrome were unchanged in pertinent part from the September 2002 
version of the regulations, and for the reasons described above, 
the code also does not provide the basis for an increased rating.   
 
For all of these reasons, a 40 percent rating, but no higher, for 
the Veteran's low back disability is justified.  In reaching this 
conclusion, the Board has considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as 
well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant contends his 
disability is essentially manifested by pain.  However, the Board 
finds that in determining that the Veteran's low back disability 
is severe, the Board has appropriately considered additional 
limitation of function due to factors such as pain, weakness, 
fatigability and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).
	
Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in January 2003, 
August 2003, March 2008, and September 2008 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf and information concerning the 
evaluation and effective date that could be assigned should his 
claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  VA has no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.

Not all of the Veteran's duty-to-assist letters were not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He has 
not claimed any prejudice as a result of the timing of the 
letters, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
After VA provided this notice, the Veteran communicated on 
multiple occasions with VA, without informing it of pertinent 
evidence.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and to 
respond to VA notices.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His service treatment 
records and post service treatment records have been obtained.  
He has been afforded the opportunity for a personal hearing and 
has been given numerous VA examinations.  The Board does not have 
notice of any additional relevant evidence which is available but 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  




ORDER

Service connection for a disability manifested by a sore upper 
back is denied.

Service connection for a disability manifested by sore shoulders 
extending to thumb left hand is denied.

Service connection for pubis symphysis separation with groin pain 
is denied.
 
Service connection for a disability manifested by sore central 
back is denied.

Service connection for a disability manifested by a sore lower 
back is denied.
 
Service connection for a disability manifested by an acquired 
tortuous spine is denied.
 
Service connection for a disability manifested by vertebral disc 
problems is denied.
 
Service connection for a disorder manifested by spurs of the 
spinal column is denied.
 
Service connection for a disorder manifested by sleep problems is 
denied.

Entitlement to a disability rating of 40 percent, but no higher, 
for the Veteran's low back disability is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.


REMAND

The following eight issues must be remanded for additional 
development before the claims can be properly adjudicated: 
entitlement to service connection for degenerative 
conditions/arthritis, a disability manifested by neural 
involvement and conduction faults, a disability manifested by leg 
atrophy, a disability manifested by bladder distention and 
urinary dysfunction, sciatica, a disorder manifested by 
peritoneal nerve involvement, and a disorder affecting the nerves 
of the foot with bunions, all claimed as secondary to the 
Veteran's low back disability, as well as entitlement to an 
increased rating for the neurological symptomatology associated 
with the Veteran's low back disability.

Taking the neurological issues first, in a February 2010 rating 
decision, the Veteran was granted service connection for 
neurological symptomatology associated with his service-connected 
low back disability.  However, the neurological symptomatology 
found was limited to left lower extremity radiculopathy.  The 
Veteran also seeks service connection for a disability manifested 
by neural involvement and conduction faults, a disability 
manifested by bladder distention and urinary dysfunction, 
sciatica, and a disorder manifested by peritoneal nerve 
involvement as related to his low back disability.  As applicable 
to this claim, both the General Rating Formula for Diseases and 
Injuries of the Spine and the spine regulations in effect prior 
to the September 26, 2003 regulation change, indicate that every 
associated neurological abnormality, including bowel and bladder 
impairment, is to be separately rated.  In February 2008 the 
Board ordered a VA examination in order to determine whether the 
Veteran's neurological symptomatology is related to his service-
connected low back disorder or to intercurrent causes.  On VA 
examination in January 2009 and in a February 2010 addendum 
opinion, the examiner made clear that the Veteran's radiculopathy 
is related to his service connected disability, but the remaining 
neurological conditions were not addressed.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The Board is without the medical 
expertise to decide whether any of these conditions are 
encompassed by the Veteran's already service-connected 
neurological condition, whether separate ratings are appropriate, 
or whether the conditions are unrelated to the Veteran's low back 
disability.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  A VA 
neurological examination is necessary to reconcile these issues.  
Further, the Veteran has submitted private medical reports 
containing updated neurological findings since the last VA 
examination which should be assessed in rendering current 
findings.

A VA examination is also needed in order to properly adjudicate 
the Veteran's claims for service connection for degenerative 
conditions and arthritis, a disability manifested by leg atrophy, 
and a disorder affecting the nerves of the foot with bunions.  

As for degenerative conditions and arthritis, the Veteran 
reported to the October 2003 VA examiner that the degenerative 
conditions affect his hands and feet, in addition to his back.  
He has been diagnosed with degenerative joint disease of the 
hands, documented in a March 2008 treatment note for example.  
While the October 2003 examiner provided a negative secondary 
service connection opinion, the Board notes that a hand injury as 
well as complaints of arthritis and joint pain are documented in 
the Veteran's service treatment records and no direct service 
connection opinion has been obtained.  

Leg atrophy was diagnosed on VA examination in February 2003.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2009) (holding 
that the requirement of a current disability is satisfied when a 
claimant has a disability at the time a claim is filed or during 
the pendency of that claim, even if the disability resolves prior 
to the Secretary's adjudication of the claim).  A secondary 
service connection opinion has not been obtained for this claim.

A number of foot disorders have been diagnosed, including 
potential calcaneal bursitis, left foot drop, pes planus, hallux 
valgus, degenerative arthritis, and Morton's neuroma, documented 
on VA examination in October 2003 for example.   The Board notes 
he is currently service-connected for neurological abnormalities 
of the left lower extremity as connected to his service-connected 
low back disorder.  A VA examination is needed to determine 
whether there is any other disorder related to his back 
disability.  Further, a service treatment record from January 
1984 documented a foot injury and a direct service connection 
opinion has never been obtained.   



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
neurological examination with an 
appropriate specialist, in order to 
identify and describe any evidence of 
neurological abnormalities due to the 
Veteran's low back disability.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.   The Veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  

(A).  The examiner is requested to review 
all pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the following 
conditions are related to the Veteran's 
service-connected low back disability: 
      i.  a disability manifested by neural 
involvement 
      and conduction faults, 
      ii.  a disability manifested by 
bladder distention 
      and urinary dysfunction
      iii.  sciatica
      iv.  a disorder manifested by 
peritoneal nerve 
      involvement 

The examiner should further opine on which, 
if any, of these conditions are encompassed 
by the Veteran's already service-connected 
neurological condition (left lower 
extremity radiculopathy).
			
(B).  The Veteran is currently receiving a 
10 percent evaluation for left lower 
extremity radiculopathy based on mild, 
incomplete paralysis of the sciatic nerve.  
Confirm whether this is the appropriate 
nerve 
involved with the Veteran's low back 
disability and if not, indentify the 
correct nerve involvement.  Then determine 
the following:
      i.  whether there is complete or 
incomplete paralysis of the involved 
nerve(s).  
      ii.  If incomplete, indicate if the 
severity is mild, moderate, moderately 
severe, or severe.  

2.  Afford the Veteran an orthopedic VA 
examination to ascertain the nature and 
etiology of the following conditions:
	a.  degenerative conditions/arthritis 
(primarily of 
      the hands)
	b.  leg atrophy
	c.  disorder(s) of the feet

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
conditions had their onset during service 
or are in any other way causally related to 
active service or to any of the Veteran's 
service-connected disabilities, including 
his low-back disability.
	
All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  
	
The Veteran is hereby notified that it is his responsibility to 
report for the examinations scheduled in connection with this 
REMAND and to cooperate in the development of his case. The 
consequences of failure to report for a VA examination without 
good cause may include denial of his claims. 38 C.F.R. §§ 3.158, 
3.655 (2010).

After all of the above actions have been completed, readjudicate 
the Veteran's claims.  If the claim remain denied, issue to the 
Veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


